Citation Nr: 1340257	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of squamous cell carcinoma of the tongue, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967 with service in the Republic of Vietnam from July 1966 to July 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously before the Board in March 2012 and May 2013.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, his squamous cell carcinoma of the tongue is directly related to his exposure to herbicides while serving in Vietnam.


CONCLUSION OF LAW

Service connection for residuals of squamous cell carcinoma of the tongue is warranted.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his squamous cell carcinoma of the tongue is due to exposure to herbicides while serving in the Republic of Vietnam.  
A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  However, squamous cell carcinoma of the tongue is not a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e) pertaining to herbicide exposure.
 
Nevertheless, the Board must also consider whether service connection is warranted on a direct basis.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's tongue cancer and his herbicide exposure.  An April 2012 VA examiner opined that there "was a less likely than not" relationship.  However, another VA examiner upon review of additional evidence submitted by the Veteran opined in July 2013 that it was "at least as likely as not" that the Veteran's cancer was incurred during service.  

The 2013 opinion, along with a 2006 private medical opinion support the Veteran's contention that his exposure to herbicides caused his tongue cancer.  The 2013 VA examiner additionally indicated that it was likely that his exposure to herbicides caused his tongue cancer, and provided a rationale with supporting medical literature.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the tongue is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


